  Case 4:20-cr-40009-JPG Document 23 Filed 07/01/20 Page 1 of 4 Page ID #55




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                           )
                                                     )
 vs.                                                 )
                                                     )
 WILLIE L. SANDERS,                                  )   CASE NO.       20-CR-40009-JPG
                                                     )
                        Defendant.                   )

                                              ORDER

DALY, Magistrate Judge:

       This matter is before the Court on the Motion for Reconsideration of Bond (Doc. 21) filed

by Defendant Willie L. Sanders. Defendant is charged with three counts of distribution of

cocaine, two counts of distribution of fentanyl, and one could of being a felon in possession of a

firearm. On February 13, 2020, this Court held a detention hearing in this matter and, after

considering the factors set forth in 18 U.S.C. § 3142(g), concluded that Defendant Sanders must

be detained pending trial because the Government proved by clear and convincing evidence that

no condition or combination of conditions or release would reasonably assure the safety of any

other person and the community and the Government proved by a preponderance of the evidence

that no condition or combination of conditions of release will reasonably assure the defendant’s

appearance as required (Doc. 14). In addition to the findings made on the record at the hearing,

the reasons for detention included the following: weight of evidence against the defendant was

strong; subject to lengthy period of incarceration if convicted; prior criminal history, participation

in criminal activity while on probation, parole, or supervision; and prior attempts to evade law

enforcement (Id. at 2-3).

       Defendant asks the Court to reconsider bond and requests a temporary release to home

                                            Page 1 of 4
  Case 4:20-cr-40009-JPG Document 23 Filed 07/01/20 Page 2 of 4 Page ID #56




detention with electronic monitoring due to the COVID-19 pandemic (Doc. 21). The Government

has filed a response in opposition (Doc. 22). For the reasons discussed below, Defendant’s

motion for reconsideration is DENIED.

                                            Background

       Defendant’s motion argues the circumstances that existed when he was ordered detained

have now changed and he asks for temporary release pursuant to 18 U.S.C. § 3142(i). More

specifically, Defendant contends that amidst the current COVID-19 pandemic his continued

detention in the Franklin County Jail will likely cause him to fall victim to the COVID-19 virus

and, as an African American who suffers from asthma, Defendant asserts the situation for him may

be dire. Defendant acknowledges there are no confirmed cases at the Franklin County Jail, but

asserts conditions in the Jail and his inability to practice social distancing are ripe for an outbreak

of the coronavirus. Defendant seeks release to home confinement with electronic monitoring.

       The Government argues the Defendant’s motion relies on the speculative prospect of an

outbreak at the Franklin County Jail, the facility where Defendant is currently housed, to justify

an indefinite, temporary release. The Government also asserts the Franklin County Jail and the

United States Marshals Service have implemented procedures to prevent or minimize the

infiltration of COVID-19 in the facility.

       The Government also contends Defendant remains a danger to the community and that he

should not be released. The Government remarks that Defendant’s criminal conduct is chronic,

and he has never had an extended period in his adult life where he has voluntarily obeyed the law.

                                             Discussion

       Pursuant to 18 U.S.C. § 3142(i), the court may permit the temporary release of a person in

pretrial custody to the extent the “judicial officer determines such release to be necessary for
                                           Page 2 of 4
    Case 4:20-cr-40009-JPG Document 23 Filed 07/01/20 Page 3 of 4 Page ID #57




preparation of the person’s defense or for another compelling reason.” The Court recognizes the

unprecedented magnitude of the COVID-19 pandemic. This virus is now identified as a world-

wide pandemic, resulting in a declaration of a national emergency by the federal government, and

state of emergency by the State of Illinois. With no known effective treatment, public health

officials are left to urge, in the strongest possible terms, that the public should practice “social

distancing,” frequent and thorough hand washing, and avoidance of close contact with others—all

of which the Court acknowledges can be difficult to implement in a detention facility.

        Nevertheless, Defendant’s concern is simply too generalized and speculative in nature to

make his temporary release “necessary.” Although Defendant indicates he suffers from asthma,

which is recognized by the Centers for Disease Control and Prevention (“CDC”) as a condition

that places individuals at a higher risk for severe disease, the Government proffers that the Franklin

County Jail has implemented precautionary procedures to prevent or minimize the infiltration of

COVID-19 into their facility.         Moreover, according to the Benton Supervisory Deputy Marshal

Tana Curtright, there is no evidence of the presence of COVID-19 in the Franklin County Jail, and

Defendant has not made any indication to the contrary. Further, there appears to be only nineteen

confirmed cases of COVID-19 in Franklin County generally, twelve of which are noted as

“recovered” cases1. Defendant has the burden of showing the temporary release is necessary

under the circumstances and he has failed to meet that burden.

        For these reasons, the Motion for Reconsideration of Bond (Doc. 21) is DENIED without

prejudice to a renewed motion should the circumstances in the jail materially change.



1
   See https://thesouthern.com/news/local/covid-19-in-southern-illinois-here-are-todays-case-numbers-in-illinois-17-
southernmost-counties/article_f6eb5c2f-0db3-5d23-bd88-7bb4d8c73b56.html#tracking-source=home-top-story-1
(last visited July 1, 2020).
                                                  Page 3 of 4
 Case 4:20-cr-40009-JPG Document 23 Filed 07/01/20 Page 4 of 4 Page ID #58




IT IS SO ORDERED.

DATED: July 1, 2020


                                        s/ Reona J. Daly
                                        Hon. Reona J. Daly
                                        United States Magistrate Judge




                                Page 4 of 4
